HOLMES, District Judge
(concurring).
The effect of the charge complained of by the appellant was to instruct the jury peremptorily that the plaintiff’s testimony disclosed a violent death from external injuries, that thereupon a presumption against suicide arose from the common knowledge of the jury that men do not ordinarily kill themselves intentionally, and that the burden was upon the defendant to rebut this presumption. The prejudicial error in so charging seems to consist in .the peremptory feature of the instruction to postulate an accidental death even though the contrary might be inferred from the plaintiff’s evidence, and in placing upon the defendant the burden of rebutting a presumption which, in the absence of a peremptory direction, the jury in its discretion might not have applied.
It is a question for the jury whether the evidence shows (1) an accidental death; (2) an intentional self-destruction; or (3) death from bodily injuries and nothing more bearing upon the issue of accidental injury. If the first, the verdict should be for the plaintiff; if the second, for the defendant; if the third, the jury may presume from the circumstances showing bodily injury that it was not intentional, and therefore accidental.
The law allows a presumption of accidental death from the bare inexplicable fact of violent death from external injury. This is a presumption based upon the experience of mankind, drawn by a process of probable reasoning, which comes into play in the absence of any evidence or circumstances indicating its truth or falsity. It serves as a working hypothesis for juries or other fact-finding tribunals. It is a disputable presumption which holds good until invalidated by proof or a stronger presumption. It is a presumption of fact drawn as an inference from the existence of some other fact, an inference which common sense draws from circumstances usually occurring in such cases; but the name given to it is not necessarily material. Putting it in the category of presumptions of law or quasi legal presumptions does not change its essential characteristics. It is *716the weight given to it and the use made of it that are vital. It is not a strong presumption, and may be repressed or overcome by a slight circumstance. The jury should be told about it or reminded of it, but its importance should not be overemphasized or exaggerated so as to affect the burden of proof. There is a discretion more or less extensive vested in the jury as ■to drawing the inference. The need for the application of the presumption in this case is a matter for the jury.